Name: Commission Regulation (EEC) No 635/89 of 13 March 1989 making the importation into Spain of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  Europe;  leather and textile industries
 Date Published: nan

 No L 70/18 Official Journal of the European Communities 14. 3 . 89 COMMISSION REGULATION (EEC) No 635/89 of 13 March 1989 making the importation into Spain of certain textile products originating in Taiwan subject to quantitative limits tration Committee set up under Article 10 of Regulation (EEC) No 1023/70 of the Council (3), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 331 1 /88 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 4134/86 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the establishment of further quantitative limits ; Whereas imports into Spain of certain textile products (category 100), originating in Taiwan, have considerably exceeded the threshold indicated in that Article ; Whereas it is necessary therefore to establish quantitative limits on imports into Spain of products of category 100 originating in Taiwan ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the quota Adminis ­ HAS ADOPTED THIS REGULATION : Article 1 The importation into Spain of certain textile fabrics (category 100), originating in Taiwan, shall be subject to the quantitative limits indicated in the Annex. Article 2 The provisions of Regulation (EEC) No 4134/86, and in particular those concerning the administration of quanti ­ tative limits, shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 386, 31 . 12. 1986, p. 1 . (2) OJ No L 293, 27. 10 . 1988, p . 58 . (3 OJ No L 124, 8 . 6. 1970, p. 1 . 14. 3. 89 Official Journal of the European Communities No L 70/19 ANNEX Category CN code Description Third country Units Member State Quantitative limits 100 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Taiwan tonnes ES 1989 : 295 1990 : 313 1991 : 331